Name: 89/271/EEC: Commission Decision of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  Europe
 Date Published: 1989-04-19

 Avis juridique important|31989D027189/271/EEC: Commission Decision of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Portugal (Only the Portuguese text is authentic) Official Journal L 108 , 19/04/1989 P. 0026 - 0026COMMISSION DECISION of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Portugal (Only the Portuguese text is authentic) (89/271/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning examination of animals and fresh meat for the presence of residues (1), and in particular Article 4 thereof, Whereas, by letter of 22 June 1988, Portugal sent the Commission a plan setting out the national measures taken on the examination for residues of the substances referred to in Annex I, Groups A.III and B to Directive 86/469/EEC; Whereas examination of this plan, as modified, has shown that it conforms to the provisions laid down in Directive 86/469/EEC, and in particular Article 4 (1) thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan relating to the examination for residues of the substances referred to in Annex I, Groups A.III and B to Directive 86/469/EEC submitted by Portugal is hereby approved. Article 2 Portugal shall adopt the necessary laws, regulations and administrative provisions for the implementation of the plan referred to in Article 1. Article 3 This Decision is addressed to the Republic of Portugal. Done at Brussels, 30 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 275, 26. 9. 1986, p. 36.